Citation Nr: 1804703	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of ten percent for a right knee disorder.

2.  Entitlement to a rating in excess of ten percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Atty. Sean A. Ravin


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He also served in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  Some relevant VA treatment records are located in Legacy Content Manager, and all records are now in these electronic systems.

In August 2011, October 2012, September 2014, and May 2017, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to rating in excess of ten percent for right knee and left knee disorders.  

In the May 2017 remand, the Board instructed the AOJ to obtain a VA examination that included the following instruction: "The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing positions."  The AOJ obtained a VA examination in June 2017.  During the examination, the Veteran underwent initial and repetitive use range of motion testing on both knees, and the examiner indicated that there was pain with weight bearing.  The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The May 2017 remand instruction was intended to satisfy CAVC's holding in Correia; however, range of motion testing was not record for each of active motion, passive motion, weight bearing, and nonweight bearing.

Additionally, the June 2017 examiner indicated that the examination did not take place during a flare-up, and the examiner was unable to comment on the Veteran's functional ability during a flare-up without resorting to speculation.  Therefore, this examination must be returned as inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2016.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his right and left knee disorders.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing for both the right and left knees in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the right and left knee disorders.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claim.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

